Judgment, Supreme Court, New York County (Smith, J.), entered on June 2,1981, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Colleen Carter and a new trial ordered on the issue of damages only awarded to said plaintiff, without costs and without disbursements, and said judgment is otherwise affirmed, unless plaintiff Colleen Carter, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $75,000 and to the entry of an amended *787judgment in accordance therewith. If plaintiff Colleen Carter so stipulates, the judgment, as so amended and reduced, is otherwise affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Sullivan, Ross, Silverman and Asch, JJ.